FILED
                             NOT FOR PUBLICATION                            DEC 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PAUL DEN BESTE,                                  No. 13-15460

               Appellant,                        D.C. No. 3:12-cv-01625-EMC

  v.
                                                 MEMORANDUM*
DONALD LEWIN; et al.,

               Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                            Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Paul Den Beste appeals pro se from the district court’s order denying his

motion to vacate the judgment. We have jurisdiction under 28 U.S.C. § 158(d).

We review for an abuse of discretion, Sch. Dist. No. 1J, Multnomah Cnty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion in denying Den Beste’s motion

to vacate its judgment because Den Beste failed to establish any basis for such

relief. See id. at 1263 (setting forth grounds to vacate judgment).

      Den Beste’s opposed motion to strike appellees’ briefs and for sanctions,

filed on October 7, 2013, is denied.

      AFFIRMED.




                                          2                                   13-15460